Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 18, 19, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 18, and 19 of U.S. Patent No. 11,138,042 (hereinafter Meyer), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Regarding claims 1 and 2,
Claims 1 and 2 of Instant application
Claim 1 of Meyer
(Claim 1) A system for determining equivalence to execute a task, the system comprising: 
a metadata database comprising metadata information associated with a plurality of resources that include both physical resources and soft resources; 
an equivalence processor configured to execute:
an identity module configured to obtain a unique identity for each of the plurality of resources;
a metadata collection module configured to collect metadata information relating to the plurality of resources based on the obtained unique identifier for each of the plurality of resources, and to store the collected metadata information in the metadata database, with the metadata information relating to capabilities of each respective resource for executing the task,
wherein the equivalence processor is configured to determine at least one set of resources of the plurality of resources that are configured to execute the task defined by a requesting client device in an equivalent manner based on the collected metadata information of the at least one set of resources,
wherein the equivalence processor is configured to provide access to the determined at least one set of resources to the requesting client device to coordinate execution of the task by at least a portion of the one set of resources to execute the task.
(Claim 2) wherein the capabilities for performing processes of the task relate to required time, efficiency, physical capabilities and technological capabilities of the respective resource to perform the process.
A system for determining equivalence to execute a task, the system comprising: 
a metadata database comprising metadata information associated with each resource of a plurality of resources that include both physical resources and soft resources; 
an equivalence processor configured to execute: 
an identity module configured to obtain a unique identity for each of the plurality of resources; 
a metadata collection module configured to collect metadata information relating to the plurality of resources based on the obtained unique identity for each resource, and to store the collected metadata information in the metadata database, with the metadata information relating to capabilities of the each of the respective resources for performing a process for executing the task, 
wherein the capabilities for performing the process relate to required time, efficiency, physical capabilities and technological capabilities of the respective resource to perform the process, 
wherein the equivalence processor is configured to determine at least one set of resources of the plurality of resources that are configured to complete a requirement received from a requesting client device in an equivalent manner based on the collected metadata information of the at least one set of resources of the plurality of resources, 
wherein the equivalence processor is configured to provide access of the determined at least one set of resources to the requesting client device to coordinate execution of the respective process by each resource of the determined at least one set of resources to execute the task.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Meyer by eliminating the elements and their functions of the claims as set forth above.
Claims 18 and 19 of instant application are rejected on the ground of nonstatutory double patenting over claim 8 of Meyer based on the similar reasons above.
Claims 3-8, 26, and 27 of instant application is similar with claims 2-7, and 10 of Meyer

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “equivalence processor, identity module, meta collection module” in claim 1 and “identity module, metadata collection module, equivalence processor” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackley et al. (US 11029999 B1, hereinafter Ackley).

Regarding claim 1, Ackley discloses 
An apparatus, comprising:
A system for determining equivalence to execute a task (col. 2, lines 33-43: Clients may submit job requests to a capacity management system that manages access to one or more pools of compute resources. Clients may submit jobs using client-specific work queues. In one embodiment, the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool), the system comprising: a metadata database comprising metadata information (col. 4, lines 60-67: The network-accessible services may provide multiple channels (e.g., a mobile app, a voice-based search, web access, a physical presence, etc.) through which customers (using client computing devices) can access various catalogs stored in databases to find various products and services available to purchase or lease; col. 9, lines 11-20: a resource manager may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients of the resource manager (potentially including other components within the provider network, such as the system 100) to learn about, select, purchase access to, and/or reserve compute instances offered by the provider network. Such an interface may include capabilities to allow browsing of a resource catalog and provide details and specifications of the different types or sizes of resources supported, the different reservation types or modes supported, pricing models, and so on) associated with a plurality of resources that include both physical resources and soft resources (col. 8, lines 51-59: The compute resources may, in some embodiments, be offered to clients in units called “instances,” such as virtual or physical compute instances. A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, and so on) and a specified software stack (e.g., a particular version of an operating system, which may in turn run on top of a hypervisor)); 
an equivalence processor configured to execute (Fig. 8, col. 7, lines 14-19: The capacity management system 100 may be implemented using any suitable number and configuration of computing devices, any of which may be implemented by the example computing device 3000 illustrated in FIG. 8. The computing devices may be located in any suitable number of data centers or geographical locations):
an identity module configured to obtain a unique identity for each of the plurality of resources (Fig. 5, col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool; col. 4, lines 28-31: The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services);
a metadata collection module configured to collect metadata information relating to the plurality of resources based on the obtained unique identifier for each of the plurality of resources, and to store the collected metadata information in the metadata database, with the metadata information relating to capabilities of each respective resource for executing the task (col. 4, lines 28-31: The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services; col. 4, lines 60-67: The network-accessible services may provide multiple channels (e.g., a mobile app, a voice-based search, web access, a physical presence, etc.) through which customers (using client computing devices) can access various catalogs stored in databases to find various products and services available to purchase or lease; col. 9, lines 11-20: a resource manager may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients of the resource manager (potentially including other components within the provider network, such as the system 100) to learn about, select, purchase access to, and/or reserve compute instances offered by the provider network. Such an interface may include capabilities to allow browsing of a resource catalog and provide details and specifications of the different types or sizes of resources supported, the different reservation types or modes supported, pricing models, and so on),
wherein the equivalence processor is configured to determine at least one set of resources of the plurality of resources that are configured to execute the task defined by a requesting client device in an equivalent manner (col. 6, lines 54-61: Using the techniques described herein, the system 100 may fairly allocate jobs to slots on behalf of multiple clients 190. When a slot is available to run a job, the system 100 may use a lottery-based resource allocation component 120 to select one of the pending job requests for that slot. In one embodiment, the resource allocation component 120 may use an allocation method that aims to allocate compute capacity according to some fairness metric) based on the collected metadata information of the at least one set of resources (col. 4, lines 60-67: The network-accessible services may provide multiple channels (e.g., a mobile app, a voice-based search, web access, a physical presence, etc.) through which customers (using client computing devices) can access various catalogs stored in databases to find various products and services available to purchase or lease; col. 9, lines 11-20: a resource manager may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients of the resource manager (potentially including other components within the provider network, such as the system 100) to learn about, select, purchase access to, and/or reserve compute instances offered by the provider network. Such an interface may include capabilities to allow browsing of a resource catalog and provide details and specifications of the different types or sizes of resources supported, the different reservation types or modes supported, pricing models, and so on),
wherein the equivalence processor is configured to provide access to the determined at least one set of resources to the requesting client device to coordinate execution of the task by at least a portion of the one set of resources to execute the task (col. 6, lines 54-61: Using the techniques described herein, the system 100 may fairly allocate jobs to slots on behalf of multiple clients 190. When a slot is available to run a job, the system 100 may use a lottery-based resource allocation component 120 to select one of the pending job requests for that slot. In one embodiment, the resource allocation component 120 may use an allocation method that aims to allocate compute capacity according to some fairness metric).

Regarding claim 2, Ackley discloses 
wherein the capabilities for performing processes of the task relate to required time (col. 6, lines 51-53: the capacity management system 100 may decrease the wait time for jobs to start and/or the run time for jobs), efficiency (col., 2, lines 51-57: Although the set of N slots may appear to the client to be restricted to the client's jobs, the system may use those slots for other clients, e.g., at times when the client has left them idle. The system may also permit the client to exceed the client's capacity guarantee by allocating slots other than the client's N slots, e.g., at times when the other slots have been left idle by other clients), physical capabilities and technological capabilities of the respective resource to perform the process (col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool).

Regarding claim 3, Ackley discloses 
wherein the metadata information for the plurality of resources enumerate the respective capabilities and a respective capacity for each capability (col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool).

Regarding claim 4, Ackley discloses 
wherein different subsets of the metadata information provide a measure of equivalence, and each subset is assigned a unique identity (Fig. 5, col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool; col. 4, lines 28-31: The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services).

Regarding claim 6, Ackley discloses 
wherein the requesting client device is configured to provide a user interface that defines the task and the client device is configured to automatically build requirements for completing the task (col. 4, lines 19-33: In one embodiment, a client may build a job request that performs a data transform as an SQL-like batch data processing job. The client may use a user interface associated with the system 100 to view a curated list of datasets to which the client has read access. The client may select one or more of those datasets to be used as data producers for the new job. The client may use another aspect of the user interface to apply filters, simple joins, and logical expressions to curate the data set with respect to a critical set of attributes. The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services. The job request may be built by the system 100 based on the client's indication of the desired data producers(s), transformation(s), and data consumers(s); col. 4, lines 47-50: Such a job request may be executed using a compute resource in the pool 150, as allocated by the capacity management system 100).

Regarding claim 7, Ackley discloses 
wherein the user interface provided by the client device is configured to display a list of the at least one set of resources, such that the user can select the portion of the at least one set of resources to coordinate the execution of the task (col. 4, lines 28-31: The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services; col. 7, line 58-col. 8, line 3: In one embodiment, any of the clients 190 may provide one or more job requests 195A-195N to be executed using the resource pool 150. It is contemplated that any suitable number and configuration of clients 190 may interact with the system 100. To enable clients 190 to invoke its functionality, the system 100 may expose any suitable interface(s), such as one or more APIs or other programmatic interfaces and/or graphical user interfaces (GUIs). The system 100 may be implemented using a plurality of different instances of a service that are distributed throughout one or more networks, and each instance may offer access to the functionality of the corresponding service to various clients).

Regarding claim 8, Ackley discloses 
wherein the metadata collection module is configured to dynamically update the metadata information in the metadata database (col. 9, lines 11-20: a resource manager may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients of the resource manager (potentially including other components within the provider network, such as the system 100) to learn about, select, purchase access to, and/or reserve compute instances offered by the provider network. Such an interface may include capabilities to allow browsing of a resource catalog and provide details and specifications of the different types or sizes of resources supported, the different reservation types or modes supported, pricing models, and so on) to indicate an availability and a capability of each resource of the plurality of resources as the respective availability and capability of the resource changes (col. 5, lines 35-45: In one embodiment, the number of slots in the pool 150 may be dynamic and may be changed by the system 100 itself in the absence of direct user input, e.g., to meet increased or decreased demand from clients 190, to increase the size of the pool when resource costs drop, to decrease the size of the pool when resource costs rise, and so on. In one embodiment, the capacity (e.g., number of slots) of the pool may be increased when the system 100 is unable to honor one or more capacity guarantees, e.g., instead of preempting running jobs or using a lottery for clients with unmet capacity guarantees).

Regarding claim 9, Ackley discloses 
A system for determining equivalence to execute a task (col. 2, lines 33-43: Clients may submit job requests to a capacity management system that manages access to one or more pools of compute resources. Clients may submit jobs using client-specific work queues. In one embodiment, the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool), the system comprising: an identity module configured to obtain a unique identity for each of a plurality of resources (Fig. 5, col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool; col. 4, lines 28-31: The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services);
a metadata collection module configured to collect metadata information relating to the plurality of resources based on the obtained unique identifier for each resource of the plurality of resources, and to store the collected metadata information in a metadata database, with the metadata information relating to capabilities of the respective resource for executing the task (col. 4, lines 28-31: The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services; col. 4, lines 60-67: The network-accessible services may provide multiple channels (e.g., a mobile app, a voice-based search, web access, a physical presence, etc.) through which customers (using client computing devices) can access various catalogs stored in databases to find various products and services available to purchase or lease; col. 9, lines 11-20: a resource manager may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients of the resource manager (potentially including other components within the provider network, such as the system 100) to learn about, select, purchase access to, and/or reserve compute instances offered by the provider network. Such an interface may include capabilities to allow browsing of a resource catalog and provide details and specifications of the different types or sizes of resources supported, the different reservation types or modes supported, pricing models, and so on.); and
an equivalence processor configured to determine at least one set of resources of the plurality of resources that are configured to execute the task defined by a requesting client device in an equivalent manner (col. 6, lines 54-61: Using the techniques described herein, the system 100 may fairly allocate jobs to slots on behalf of multiple clients 190. When a slot is available to run a job, the system 100 may use a lottery-based resource allocation component 120 to select one of the pending job requests for that slot. In one embodiment, the resource allocation component 120 may use an allocation method that aims to allocate compute capacity according to some fairness metric) based on the collected metadata information of the at least one set of resources (col. 4, lines 60-67: The network-accessible services may provide multiple channels (e.g., a mobile app, a voice-based search, web access, a physical presence, etc.) through which customers (using client computing devices) can access various catalogs stored in databases to find various products and services available to purchase or lease; col. 9, lines 11-20: a resource manager may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients of the resource manager (potentially including other components within the provider network, such as the system 100) to learn about, select, purchase access to, and/or reserve compute instances offered by the provider network. Such an interface may include capabilities to allow browsing of a resource catalog and provide details and specifications of the different types or sizes of resources supported, the different reservation types or modes supported, pricing models, and so on.),
wherein the equivalence processor is further configured to provide access of the determined at least one set of resources to the requesting client device to coordinate execution of the task by at least a portion of the one set of resources to execute the task (col. 6, lines 54-61: Using the techniques described herein, the system 100 may fairly allocate jobs to slots on behalf of multiple clients 190. When a slot is available to run a job, the system 100 may use a lottery-based resource allocation component 120 to select one of the pending job requests for that slot. In one embodiment, the resource allocation component 120 may use an allocation method that aims to allocate compute capacity according to some fairness metric).

Regarding claim 10, Ackley discloses 
wherein the plurality of resources include both physical resources and soft resources (col. 8, lines 51-59: The compute resources may, in some embodiments, be offered to clients in units called “instances,” such as virtual or physical compute instances. A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, and so on) and a specified software stack (e.g., a particular version of an operating system, which may in turn run on top of a hypervisor)).

Regarding claim 11, Ackley discloses 
wherein the capabilities for performing processes of the task relate to required time (col. 6, lines 51-53: the capacity management system 100 may decrease the wait time for jobs to start and/or the run time for jobs), efficiency (col., 2, lines 51-57: Although the set of N slots may appear to the client to be restricted to the client's jobs, the system may use those slots for other clients, e.g., at times when the client has left them idle. The system may also permit the client to exceed the client's capacity guarantee by allocating slots other than the client's N slots, e.g., at times when the other slots have been left idle by other clients), physical capabilities and technological capabilities of the respective resource to perform the process (col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool).

Regarding claim 12, Ackley discloses 
wherein the metadata information for the plurality of resources enumerate the respective capabilities and a respective capacity for each capability (col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool).

Regarding claim 13, Ackley discloses 
wherein different subsets of the metadata information provide a measure of equivalence, and each subset is assigned a unique identity (Fig. 5, col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool; col. 4, lines 28-31: The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services).


Regarding claim 15, Ackley discloses 
wherein the requesting client device is configured to provide a user interface that defines the task and the client device is configured to automatically build requirements for completing the task (col. 4, lines 19-33: In one embodiment, a client may build a job request that performs a data transform as an SQL-like batch data processing job. The client may use a user interface associated with the system 100 to view a curated list of datasets to which the client has read access. The client may select one or more of those datasets to be used as data producers for the new job. The client may use another aspect of the user interface to apply filters, simple joins, and logical expressions to curate the data set with respect to a critical set of attributes. The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services. The job request may be built by the system 100 based on the client's indication of the desired data producers(s), transformation(s), and data consumers(s); col. 4, lines 47-50: Such a job request may be executed using a compute resource in the pool 150, as allocated by the capacity management system 100).

Regarding claim 16, Ackley discloses 
wherein the user interface provided by the client device is configured to display a list of the at least one set of resources, such that the user can select the portion of the at least one set of resources to coordinate the execution of the task (col. 4, lines 28-31: The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services; col. 7, line 58-col. 8, line 3: In one embodiment, any of the clients 190 may provide one or more job requests 195A-195N to be executed using the resource pool 150. It is contemplated that any suitable number and configuration of clients 190 may interact with the system 100. To enable clients 190 to invoke its functionality, the system 100 may expose any suitable interface(s), such as one or more APIs or other programmatic interfaces and/or graphical user interfaces (GUIs). The system 100 may be implemented using a plurality of different instances of a service that are distributed throughout one or more networks, and each instance may offer access to the functionality of the corresponding service to various clients).

Regarding claim 17, Ackley discloses 
wherein the metadata collection module is configured to dynamically update the metadata information in the metadata database (col. 9, lines 11-20: a resource manager may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients of the resource manager (potentially including other components within the provider network, such as the system 100) to learn about, select, purchase access to, and/or reserve compute instances offered by the provider network. Such an interface may include capabilities to allow browsing of a resource catalog and provide details and specifications of the different types or sizes of resources supported, the different reservation types or modes supported, pricing models, and so on) to indicate an availability and a capability of each resource of the plurality of resources as the respective availability and capability of the resource changes (col. 5, lines 35-45: In one embodiment, the number of slots in the pool 150 may be dynamic and may be changed by the system 100 itself in the absence of direct user input, e.g., to meet increased or decreased demand from clients 190, to increase the size of the pool when resource costs drop, to decrease the size of the pool when resource costs rise, and so on. In one embodiment, the capacity (e.g., number of slots) of the pool may be increased when the system 100 is unable to honor one or more capacity guarantees, e.g., instead of preempting running jobs or using a lottery for clients with unmet capacity guarantees).

Regarding claim 18, Ackley discloses 
A method for determining equivalence to execute a task (col. 2, lines 33-43: Clients may submit job requests to a capacity management system that manages access to one or more pools of compute resources. Clients may submit jobs using client-specific work queues. In one embodiment, the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool), the method comprising:
storing, in a metadata database, metadata information (col. 4, lines 60-67: The network-accessible services may provide multiple channels (e.g., a mobile app, a voice-based search, web access, a physical presence, etc.) through which customers (using client computing devices) can access various catalogs stored in databases to find various products and services available to purchase or lease; col. 9, lines 11-20: a resource manager may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients of the resource manager (potentially including other components within the provider network, such as the system 100) to learn about, select, purchase access to, and/or reserve compute instances offered by the provider network. Such an interface may include capabilities to allow browsing of a resource catalog and provide details and specifications of the different types or sizes of resources supported, the different reservation types or modes supported, pricing models, and so on) associated with a plurality of resources that include both physical resources and soft resources (col. 8, lines 51-59: The compute resources may, in some embodiments, be offered to clients in units called “instances,” such as virtual or physical compute instances. A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, and so on) and a specified software stack (e.g., a particular version of an operating system, which may in turn run on top of a hypervisor));
obtaining, by an equivalence processor, a unique identity for each of the plurality of resources (Fig. 5, col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool; col. 4, lines 28-31: The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services);
collecting, by the equivalence processor, metadata information relating to the plurality of resources based on the obtained unique identifier for each of the plurality of resources; storing, in the metadata database, the collected metadata information, which relates to capabilities of each respective resource for executing the task (col. 4, lines 28-31: The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services; col. 4, lines 60-67: The network-accessible services may provide multiple channels (e.g., a mobile app, a voice-based search, web access, a physical presence, etc.) through which customers (using client computing devices) can access various catalogs stored in databases to find various products and services available to purchase or lease; col. 9, lines 11-20: a resource manager may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients of the resource manager (potentially including other components within the provider network, such as the system 100) to learn about, select, purchase access to, and/or reserve compute instances offered by the provider network. Such an interface may include capabilities to allow browsing of a resource catalog and provide details and specifications of the different types or sizes of resources supported, the different reservation types or modes supported, pricing models, and so on);
determining, by the equivalence processor, at least one set of resources of the plurality of resources that are configured to execute the task defined by a requesting client device in an equivalent manner (col. 6, lines 54-61: Using the techniques described herein, the system 100 may fairly allocate jobs to slots on behalf of multiple clients 190. When a slot is available to run a job, the system 100 may use a lottery-based resource allocation component 120 to select one of the pending job requests for that slot. In one embodiment, the resource allocation component 120 may use an allocation method that aims to allocate compute capacity according to some fairness metric) based on the collected metadata information of the at least one set of resources (col. 4, lines 60-67: The network-accessible services may provide multiple channels (e.g., a mobile app, a voice-based search, web access, a physical presence, etc.) through which customers (using client computing devices) can access various catalogs stored in databases to find various products and services available to purchase or lease; col. 9, lines 11-20: a resource manager may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients of the resource manager (potentially including other components within the provider network, such as the system 100) to learn about, select, purchase access to, and/or reserve compute instances offered by the provider network. Such an interface may include capabilities to allow browsing of a resource catalog and provide details and specifications of the different types or sizes of resources supported, the different reservation types or modes supported, pricing models, and so on); and
providing, by the equivalence processor, access to the determined at least one set of resources to the requesting client device to coordinate execution of the task by at least a portion of the one set of resources to execute the task (col. 6, lines 54-61: Using the techniques described herein, the system 100 may fairly allocate jobs to slots on behalf of multiple clients 190. When a slot is available to run a job, the system 100 may use a lottery-based resource allocation component 120 to select one of the pending job requests for that slot. In one embodiment, the resource allocation component 120 may use an allocation method that aims to allocate compute capacity according to some fairness metric).

Regarding claim 19, Ackley discloses 
wherein the capabilities for performing processes of the task relate to required time (col. 6, lines 51-53: the capacity management system 100 may decrease the wait time for jobs to start and/or the run time for jobs), efficiency (col., 2, lines 51-57: Although the set of N slots may appear to the client to be restricted to the client's jobs, the system may use those slots for other clients, e.g., at times when the client has left them idle. The system may also permit the client to exceed the client's capacity guarantee by allocating slots other than the client's N slots, e.g., at times when the other slots have been left idle by other clients), physical capabilities and technological capabilities of the respective resource to perform the process (col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool).

Regarding claim 20, Ackley discloses 
wherein the metadata information for the plurality of resources enumerate the respective capabilities and a respective capacity for each capability (col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool), and different subsets of the metadata information provide a measure of equivalence, and each subset is assigned a unique identity (Fig. 5, col. 2, lines 37-43: the resources within a pool may be substantially homogeneous in terms of their capabilities (e.g., the processor and memory configurations of individual nodes may be the same, and/or each cluster may have the same number of nodes), but a resource type or configuration of one pool may differ from a resource type or configuration of another pool; col. 4, lines 28-31: The client may then indicate one or more data consumers for the curated dataset, e.g., a destination or target from which the curated dataset can be picked up by downstream services).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ackley et al., (US 11029999 B1, hereinafter Ackley) in view of Li (US 2019/0220379, hereinafter, Li).

Regarding claims 5 and 14, Ackley does not teach wherein the equivalence processor is further configured to determine the at least one set of resources for completing requirements of the task in the equivalent manner by selecting the at least one set of resources that comprises the capabilities for performing respective processes for executing the task when other resources of the plurality of resources with equivalent capabilities are not available for completing the task. Li teaches wherein the equivalence processor is further configured to determine the at least one set of resources for completing requirements of the task in the equivalent manner by selecting the at least one set of resources that comprises the capabilities for performing respective processes for executing the task when other resources of the plurality of resources with equivalent capabilities are not available for completing the task (paragraph [0018]: The processing unit 402 is further configured to create at least one hot spare disk resource pool, where each hot spare disk resource pool includes at least one idle disk that is of at least one storage node and that has a same capacity and/or a same type; paragraph [0120]: That the processing unit 402 selects the idle disk from the hot spare disk resource pool that matches the RAID group to restore data of the faulty disk includes selecting, based on the mapping relationship and the information that is about the faulty disk and that is obtained by the obtaining unit 401, the idle disk from the hot spare disk resource pool that matches the RAID group to restore data of the faulty disk; paragraph [0121] Optionally, the information about the idle disk further includes information about a fault domain of the idle disk, the idle disk selected by the processing unit 402 is not in a same fault domain as a used hot spare disk in the RAID group, the information about the fault domain is used to identify a relationship between areas in which different hard disks are located, data may be lost when different disks in a same fault domain are faulty simultaneously, and data may not be lost when different disks in different fault domains are faulty simultaneously). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Ackley by selecting the idle disk having a same capacity and/or a same type from the hot spare disk resource pool that matches the RAID group to restore data of the faulty disk or not in a same fault domain as a used hot spare disk in the RAID group of Li. The motivation would have been to resolve a problem that a quantity of hot spare disks in a same storage device is limited in the other approaches, thereby improving reliability of a storage system (Li paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        12/7/2022